Citation Nr: 0010121	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-00 439A	)	DATE
	)
	)


THE ISSUE

Whether the August 1989 decision of the Board of Veterans 
Appeals (Board) denying service connection for an acquired 
psychiatric disorder should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  AMVETS


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from April 1981 to April 1985.  
In February 1998, the Board received the veteran's 
representative's Motion for Reconsideration of the August 
1989 Board decision which denied service connection for an 
acquired psychiatric disorder.  In March 1998, a Deputy Vice-
Chairman of the Board denied the Motion for Reconsideration.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 and Supp. 1997); 38 
C.F.R. §§ 20.102(b), 20.1000, 20.1001 (1997); Mayer v. Brown, 
37 F. 3d 618 (Fed. Cir. 1994).

This matter arises as an exercise of the Board's original 
jurisdiction under Public Law 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. § 7111) and 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. Part 20, 
Subpart O) pursuant to the veteran's April 1999 motion 
alleging CUE in the August 1989 Board decision which denied 
service connection for an acquired psychiatric disorder.


FINDINGS OF FACT

1. By decision of August 1989, the Board denied service 
connection for an acquired psychiatric disorder.

2. The August 1989 Board decision was reasonably supported by 
the evidence then of record, and the denial of service 
connection was not an error about which reasonable minds 
could not differ.


CONCLUSION OF LAW

The August 1989 Board decision denying service connection for 
an acquired psychiatric disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 1131 (as in effect in 
1989).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran contends, in effect, that the August 1989 Board 
decision denying service connection for an acquired 
psychiatric disorder was clearly and unmistakably erroneous.  
The bases for such allegations of CUE are contained in an 
April 1999 statement from the veteran referencing written 
argument from his representative in February 1998, wherein 
the representative argued that the veteran was in sound 
condition on entry into service, and he thus acquired a 
psychiatric disorder while in service; the Board decision 
relied upon medical statements from the veteran (who as a 
layman was not competent to render such statements) 
diagnosing himself with depression in service, whereas those 
inservice symptoms were in actuality the early manifestations 
of a psychosis, schizophrenia; given the veteran's 
hospitalization within 1 year of separation from service, the 
Board failed to consider his entitlement to service 
connection under the law and regulations pertaining to the 1-
year post-service presumption of service connection in 
adjudicating the appeal; and the Board relied upon its own 
medical judgment to support its findings. 

The evidence of record at the time of the August 1989 Board 
decision which denied service connection for an acquired 
psychiatric disorder included the service medical records.  
In a report of medical history completed by the veteran on 
enlistment physical examination of February 1981, the veteran 
denied a history of depression, excessive worry, and nervous 
trouble of any sort, and he was found to be psychiatrically 
normal on current examination.  The service medical records 
are thereafter completely negative for complaints, findings, 
or diagnoses of any psychiatric disorder.  In a report of 
medical history completed by the veteran on separation 
examination of April 1985, the veteran denied a history of 
depression, excessive worry, and nervous trouble of any sort, 
and he was found to be psychiatrically normal on current 
examination.

Post service, the veteran's original claim for VA disability 
compensation in November 1985 was devoid of any claim for 
service connection for an acquired psychiatric disorder.  

Of record are numerous VA outpatient mental hygiene clinical 
records showing regular treatment and evaluation of the 
veteran from November 1985 to February 1988.  In mid-November 
1985, the veteran gave a 2-month history of severe 
depression.  Current findings showed a depressed mood, 
coherent thought processes, and no indication of suicidal or 
homicidal intentions or thoughts.  The diagnosis was 
depression.  

In December 1985 and January 1986, the veteran was 
hospitalized at a VA medical facility with a history of 
depression and unusual behavior such as pouring hot coffee on 
top of his head, banging his head against the wall, and 
staring into space for long periods of time.  The veteran 
gave a 3-year history of depression, with worsening 
depression since separation from service in April 1985.  
Numerous unusual behaviors were revealed on interview with 
the veteran's parents, including a childhood history of 
washing his hands until they were raw, and several obsessive 
thoughts including about death since the age of 19.  On 
current mental status examination, affect was restricted, and 
the veteran was anxious.  There were no suicidal or homicidal 
ideations.  He denied hallucinations, and there were no 
delusions.  He was oriented in 3 spheres, and sensorium was 
clear.  He had fair intellectual functioning, and showed 
insight into his problems.  Psychological testing showed no 
evidence of sustained, florid reality contact difficulties, 
but his thought processes were noted to be likely to exhibit 
partial decompensation in response to anxiety-provoking 
thoughts and circumstances.  During his hospital course, the 
veteran was treated with medications, assertiveness training, 
and occupational and vocational rehabilitation therapy, and 
he began to show less anxiety and stated that he was less 
depressed.  The diagnoses were obsessive-compulsive disorder, 
and mixed personality disorder (schizoid, obsessive-
compulsive).       

On VA general medical examination of April 1986, the veteran 
appeared to be a little emotionally depressed.

VA outpatient records of August 1986 noted the veteran's 
feeling that he currently had no major problems and his wish 
to discontinue VA counseling.  He reported having obsessive 
thoughts less frequently, and was no longer troubled by a 
depressed affect.  The examiner evaluated the veteran's 
symptoms as moderate, and productive of mild social and 
minimal industrial impairment.  The veteran was not felt to 
be a danger to himself or others.  

In March and April 1987, the veteran was hospitalized at a VA 
medical facility with persistent feelings of depression since 
late December 1986.  On mental status examination, affect was 
blunted.  Speech was non-spontaneous, coherent, and relevant.  
At times he felt that people might be talking about him in a 
bad way.  He denied hallucinations.  He subscribed to 
obsessive thoughts and compulsive acts that he had been doing 
for some years.  He had recently been having intrusive 
suicidal thoughts, although he did not have any plans, such 
that he felt compelled to tell people that he would not 
commit suicide.  He walked with his hands flexed because he 
felt that this would prevent him from cutting his wrists.  He 
was oriented in 3 spheres, sensorium was clear, and social 
judgment and insight seemed fair.  During his hospital 
course, depression was addressed with a diet and change of 
medication, with good results.  He became less depressed, and 
intrusive suicidal thoughts were no longer evident after 
awhile.  Obsessive-compulsive behavior related to his 
intrusive suicidal thoughts also no longer bothered him.  
Psychological testing showed no evidence of sustained loss of 
reality.  He showed obsessive-compulsive functioning and some 
aspect of affective pathology, both hypomanic as well as 
depressive.  The final diagnoses were obsessive-compulsive 
disorder, atypical depression, and mixed personality disorder 
(schizoid, obsessive-compulsive).

VA outpatient mental hygiene clinical records of July 1987 
noted that the veteran seemed intelligent, yet caught-up in 
obsessive-compulsive behavior fueled by somewhat eccentric 
thought processes.  He also seemed to experience a large 
degree of anxiety associated with his perceived deficits, and 
how others might view him.  In August, a psychology interne 
noted diagnoses of obsessive-compulsive disorder (by history) 
and mixed personality disorder with avoidant and schizoid 
features (by history), commented that the veteran appeared to 
have characteristics of paranoid schizophrenia, and felt that 
he should be evaluated further, as he had not been evaluated 
in this regard.  On social work evaluation in January 1988, 
affect was bright, and the veteran exhibited some pressure of 
speech, but mood was appropriate, and no overt psychotic 
symptoms were elicited.  

In his original January 1988 claim for VA disability 
compensation for an acquired psychiatric disorder, the 
veteran did not date the onset of the disorder to military 
service; he stated that he first received psychiatric 
treatment at a VA medical facility in December 1985.  In a 
statement of March 1988, the veteran stated that he had 
received no psychiatric treatment prior to military service.  
In his July 1988 Notice of Disagreement (NOD), the veteran 
claimed the onset of an acquired psychiatric disorder in 
service.  

In a statement of September 1988, the veteran's parents 
stated that they observed him begin to show signs of 
extremely agitated and abnormal behavior approximately 1 year 
prior to discharge from service in April 1985.  In December 
1983, he was highly uncommunicative, withdrawn, and 
depressed.  His mood seemed increasingly despairing in 
successive weekly telephone calls.  He showed abnormal and 
bizarre behavior immediately after discharge from service in 
April 1985, highly uncommunicative and staring at the walls 
from day to day, sometimes sobbing uncontrollably.  In August 
1985, he would bang his head against the wall before leaving 
for work, and on one occasion he poured hot coffee over his 
head and hands.  The parents felt that the veteran's 
experiences in military service had a profound effect on his 
mental attitude and behavior patterns.

In a statement of September 1988, a priest who knew the 
veteran in high school opined that he was a normal student 
and a balanced personality, quite adjusted and sociable.  He 
stated that he observed a drastic change for the worse in the 
veteran when he saw him near the time of service discharge: 
he was withdrawn and introverted, negative about the military 
service and himself, difficult to converse with, and totally 
unlike the person he had been, and the priest opined that he 
was in need of professional help at that time.  

In a statement of October 1988, another priest who was a 
teacher of the veteran in junior high school from 1973 to 
1975 described him as a normal, healthy, and active student 
at that time, and stated that he was disturbed to see the 
transformation of the veteran's personality when he saw him 
again in October 1988.

In his October 1988 Substantive Appeal, the veteran stated 
that he had spoken with a chaplain in service about his 
nervous and behavioral problems, and not with a mental health 
counselor.  He stated that in approximately February 1985, a 
superior officer had recommended that he see a mental health 
counselor about his crying bouts and hysterical laughing.  He 
stated that he was severely depressed during his last year of 
military service.

In April 1989, the veteran gave testimony at a Board hearing 
at the RO.  He stated that he had received no psychiatric 
treatment prior to or during service, and was first treated 
for such problems at a VA medical facility approximately 8 
months post service.  He stated that anxiety and depression 
had their onset in service.        

By decision of August 1989, the Board denied service 
connection for an acquired psychiatric disorder, finding that 
no acquired psychiatric disorder, including an obsessive-
compulsive disorder or atypical depression, was shown to have 
been present in service, and that those disorders were 
initially manifested and diagnosed many months following 
separation from service.  In reaching that determination, the 
Board considered the lack of clinical evidence indicating the 
pre-service onset of an acquired psychiatric disorder; the 
complete absence of complaints, findings, treatment, or 
diagnoses of any psychiatric disorder in the service medical 
records; the absence of any reference therein to any unusual 
behavior or depression on the part of the veteran; the 
objective evidence clearly showing the onset of an acquired 
neurosis several months following separation from service; 
and the lack of complaints, findings, or diagnoses of any 
psychotic disorder.  The Board considered the mere comment by 
a student psychology interne in August 1987 that the veteran 
appeared to have characteristics of paranoid schizophrenia an 
insufficient basis upon which to seek further development of 
the evidence to determine a current psychiatric diagnosis, in 
light of the ample available evidence which consistently 
confirmed diagnoses including an obsessive-compulsive 
disorder and atypical depression.  On that record, the Board 
concluded that there was no relationship between the 
veteran's military service and the post-service onset of 
neuroses.             

II. Analysis

Under the applicable criteria, a decision by the Board is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  Public Law No. 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. § 7111(a)).  Review 
to determine whether CUE exists in a final Board decision may 
be initiated by a party to that decision.  Public Law No. 
105-111, 111 Stat. 2271 (21 November 1997) (codified at 38 
U.S.C.A. §§ 501(a), 7111); 64 Fed. Reg. 2134, 2139 (1999) (to 
be codified at 38 C.F.R. § 20.1400(a)).  In implementing 38 
U.S.C.A. § 7111, the U.S. Congress intended the VA to follow 
established case law defining CUE found primarily in the 
precedent decisions of the U.S. Court of Appeals for Veterans 
Claims (Court).  64 Fed. Reg. 2134, 2137 (1999).  See Russell 
v. Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. 
App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996); 
Berger v. Brown,       10 Vet. App. 166 (1997).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  64 
Fed. Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1403(a)).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
64 Fed. Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1403(b)(1)).  To warrant revision of a Board decision on 
the grounds of CUE, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1403(c)).  Examples of situations 
that are not CUE are a changed diagnosis (a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision), the VA's failure to fulfill the duty to 
assist, and evaluation of evidence (a disagreement as to how 
the facts were weighed or evaluated).  64 Fed. Reg. 2134, 
2139 (1999) ((to be codified at 38 C.F.R. § 20.1403(d)).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1403(e)).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at        38 C.F.R. § 20.1404(b)).  No new evidence 
will be considered in connection with the disposition of a 
motion for revision of a Board decision based on CUE.  64 
Fed. Reg. 2134, 2140 (1999) (to be codified at 38 C.F.R. 
§ 20.1405(b)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after 31 December 1946, and a 
psychosis becomes manifest to a degree of 10% within 1 year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (as in effect in 1989); 38 C.F.R. §§ 3.307, 3.309 (as in 
effect in 1989).

After a review of the record, the Board concludes that the 
August 1989 Board decision denying service connection for an 
acquired psychiatric disorder was reasonably supported by the 
evidence then of record, and is not clearly and unmistakably 
erroneous, as the evidence did not support the grant of 
service connection.

Current review of the evidence in the file at the time of the 
1989 Board decision includes the service medical records 
which showed that the veteran was found to be psychiatrically 
normal on enlistment physical examination of February 1981, 
and which were thereafter completely negative for complaints, 
findings, or diagnoses of any psychiatric disorder.  With 
respect to the veteran's first challenge to the 1989 Board 
decision on the grounds of CUE, the Board finds that the 
veteran's soundness at entry into service was not in dispute 
at the time of the 1989 Board decision, and the Board in 1989 
specifically found that no clinical evidence indicated the 
pre-service existence of any acquired psychiatric disorder.  
With respect to the second part of the veteran's first 
challenge (the contention that he acquired a psychiatric 
disorder while in service), the Board in 1989 found that the 
service medical records were completely negative for 
complaints, findings, or diagnoses of any psychiatric 
disorder, as well as negative for any reference therein to 
any unusual behavior or depression on the part of the veteran 
- which facts the Board affirms as correct on current review 
of the evidence before the Board in 1989.  Inasmuch as the 
correct facts, as they were known at the time, were before 
the Board at the time of the August 1989 Board decision, the 
Board finds no CUE therein.

With respect to the veteran's second challenge alleging that 
the 1989 Board decision relied upon medical statements from a 
layman-veteran incompetent to render such statements 
diagnosing himself with depression in service, whereas those 
inservice symptoms were in actuality the early manifestations 
of a psychosis, schizophrenia, current review of the 1989 
Board decision shows that the Board denied service connection 
for an acquired psychiatric disorder at that time based on 
the facts that the service medical records were completely 
negative for complaints, findings, treatment, or diagnoses 
thereof; the objective (i.e., medical) evidence clearly 
showed the onset of an acquired neurosis several months 
following separation from service; ample available medical 
evidence consistently confirmed diagnoses including an 
obsessive-compulsive disorder and atypical depression; no 
complaints, findings, or diagnoses pertaining to a psychotic 
disorder had been reported; and the mere comment by a student 
psychology interne over 2 years post service in August 1987 
that the veteran appeared to have characteristics of paranoid 
schizophrenia at that time was an insufficient basis upon 
which to seek further development of the evidence in 1989 to 
determine a current psychiatric diagnosis.  While the 1989 
Board decision also properly considered the pertinent facts 
that the veteran specifically denied a history of any 
psychiatric problems including depression in a report of 
medical history he completed on examination for separation 
from service in April 1985, and that in the post-service 
years he consistently reported the onset of symptoms of 
depression in service, including in sworn testimony at the 
Board hearing on appeal in April 1989, the Board's 1989 
decision to deny service connection for an acquired 
psychiatric disorder was clearly primarily predicated upon 
the facts that the service medical records were entirely 
negative for psychiatric complaints and findings, and upon 
the medical evidence of record clearly showing the post-
service onset of an acquired psychiatric disorder variously 
diagnosed by competent medical authorities as neuroses, and 
the Board finds no error therein.  

With respect to the second part of the veteran's second 
challenge, the Board finds that the allegation that the 
veteran's inservice symptoms were in actuality the early 
manifestations of a psychosis, schizophrenia, is totally 
unsupported by the record before the Board in 1989, which in 
fact showed no evidence whatsoever of symptoms of any 
psychosis in service or post service until the student 
psychology interne's speculations over 2 years post service 
in August 1987 regarding the appearance of characteristics of 
paranoid schizophrenia at that time.  Even then, the medical 
record was more than equivocal regarding the possibility of 
the existence of a psychosis, inasmuch as a social work 
evaluation subsequently specifically noted in January 1988 
that no overt psychotic symptoms were elicited.  Moreover, 
such speculations regarding the correct diagnosis of the 
veteran's acquired psychiatric disorder at a point in time 
over 2 years post service were irrelevant to the question of 
service connection, inasmuch as there was no evidence therein 
linking any such current suspected psychosis to the veteran's 
military service.  As noted above, the ample competent 
medical evidence of record before the Board in 1989 
consistently confirmed the initial manifestations and 
diagnoses of an obsessive-compulsive disorder and atypical 
depression many months following separation from service, 
which findings and diagnoses were consistent with neuroses, 
not a psychosis.    

With respect to the veteran's third challenge, to the effect 
that the Board in 1989 failed to apply the statutory and 
regulatory provisions regarding the 1-year post-service 
presumption of service connection in adjudicating the 
veteran's appeal, the Board finds that the Board in 1989 
applied the correct statutory provisions extant at the time, 
38 U.S.C.A. § 1131 (38 U.S.C. § 331 was renumbered § 1131 in 
August 1991), in adjudicating the veteran's appeal, as the 
competent medical evidence of record at that time showed, in 
pertinent part, only the existence of acquired neuroses.  
Although the evidence within 1 year of separation from 
service showed outpatient treatment of the veteran for 
depression in November 1985, hospitalization for an 
obsessive-compulsive disorder and a mixed personality 
disorder in December 1985 and January 1986, and an 
examination finding of depression in April 1986, nothing in 
that record suggested the existence of a psychosis within the 
first post-service year.  [The Board peripherally notes that 
personality disorders as such are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (as in effect in 1989)]  38 
U.S.C.A. §§ 1101, 1112, 1113, and 1137 and 38 C.F.R. §§ 3.307 
and 3.309 provide for presumptive service connection in cases 
where a psychosis becomes manifest to a degree of 10% within 
1 year of separation from service, but the evidence before 
the Board in 1989 did not show a definitive diagnosis of a 
psychosis by competent medical authority at any time in 
service or post service, as a result of which the Board finds 
that those statutory and regulatory provisions were not for 
application in the adjudication of the veteran's appeal.  The 
mere speculation by a student psychology interne over 2 years 
post service in August 1987 that the veteran appeared to have 
characteristics of paranoid schizophrenia at that time and 
recommending further work-up regarding the existence of such 
disorder neither establishes a definitive medical diagnosis 
of a psychosis, nor shows its existence to a degree of 10% 
under the 9200 series of Diagnostic Codes of 38 C.F.R. Part 4 
(as in effect in 1989) within 1 year of separation from 
service.  Inasmuch as the correct statutory and regulatory 
provisions extant at the time were applied by Board at the 
time of the August 1989 Board decision, the Board finds no 
CUE therein.

To the extent that the Board in August 1989 failed to further 
develop the evidence by remanding the case to the regional 
office for an examination by a board of          3 
psychiatrists to determine a current psychiatric diagnosis, 
the Board finds that any such failure in the duty to assist 
does not constitute CUE.  See 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1403(d)); Caffrey v. Brown, 
6 Vet. App. 377 (1994) (the VA's breach of the "duty to 
assist" results only in an incomplete, rather than an 
incorrect, record, and thus does not form the basis for a 
finding of CUE).

With respect to the veteran's fourth challenge, that the 
Board in August 1989 relied upon its own medical judgment to 
support its findings, the Board notes that the Board members 
who considered the veteran's appeal in 1989 included a 
physician who reviewed the evidence then of record and signed 
the decision.  The Court's decision that Board panels could 
consider only independent medical evidence to support their 
findings and could not rely on their own "unsubstantiated 
medical conclusions" was not rendered until Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Only the law extant at 
the time of the 1989 Board decision may be considered in 
determining whether the Board committed CUE at the time of 
that decision.          64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1403(b)(1)); Russell, 3 Vet. App. 
at 313.  Moreover, the August 1989 Board decision arose from 
an NOD filed by the veteran in July 1988, prior to the 
effective date of the law which provides for judicial review 
of Board decisions (Public Law No. 100-687, § 301(a) (18 
November 1988)), as a result of which no Court precedent was 
applicable to the 1989 Board decision.

On that record, the Board finds that the August 1989 Board 
decision denying service connection for an acquired 
psychiatric disorder represented a reasonable exercise of 
rating judgment, and was clearly not an error about which 
"reasonable minds could not differ" as contemplated by 64 
Fed. Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1403(a)).  After a review of the veteran's motion, the 
Board is satisfied that the correct facts, as they were known 
at the time, were before the Board in August 1989, and that 
the law and regulatory provisions extant at the time were 
correctly applied to the evidence of record in 1989 to deny 
service connection for an acquired psychiatric disorder.  

In reaching this conclusion, the Board notes that the 1989 
denial of service connection was predicated upon the correct 
factual findings that no acquired psychiatric disorder, 
including an obsessive-compulsive disorder or atypical 
depression, was shown to have been present in service 
(service medical records negative for any psychiatric 
complaints, findings, or diagnoses, and veteran found 
psychiatrically normal on separation examination in April 
1985), and that those disorders were initially manifested and 
diagnosed many months following separation from service 
(variously-diagnosed neuroses first objectively demonstrated 
in November 1985).        


ORDER

The motion to revise or reverse the August 1989 Board 
decision denying service connection for an acquired 
psychiatric disorder on the grounds of CUE is denied.


		
	BRUCE E. HYMAN
Member, Board of Veterans' Appeals


 


